Citation Nr: 0738847	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-17 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, to include the issue of entitlement to a rating in 
excess of 30 percent prior to November 4, 2003.

2.  Entitlement to a compensable rating for erectile 
dysfunction, to include an effective date earlier than March 
23, 2004 for the award of both service connection and special 
monthly compensation (SMC).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).







ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 2003 and August 2004 rating decisions.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was received January 21, 2003.

2.  Prior to November 2003, the veteran's PTSD was not 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

3.  Since November 2003, the veteran's PTSD has not been 
shown to cause: suicidal ideation; obsessional rituals which 
interfere with the veteran's routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.

4.  The evidence fails to show deformity of the penis.

5.  March 23, 2004 was the earliest that medical evidence 
demonstrated erectile dysfunction.

6.  The evidence fails to show that the veteran is 
unemployable as a result of his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess 50 percent for PTSD, to 
include a rating in excess of 30 percent earlier than 
November 4, 2003, and a compensable rating earlier than 
January 21, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2007).  

2.  Criteria for a compensable rating for erectile 
dysfunction, to include an effective date earlier than March 
23, 2004 for the award of both service connection for 
erectile dysfunction and SMC, have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 
4.115b, DC 7522 (2007).  

3.  Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

PTSD

The veteran is currently rated at 50 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 for PTSD which was made 
effective November 4, 2003. The veteran had initially been 
rated at 30 percent which was made effective January 21, 
2003, the dated his initial claim was made.  

A 30 percent rating is assigned when PTSD causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

In January 2003, the RO received the veteran's claim for 
service connection for PTSD.  In the course of developing 
that claim, the RO received copies of treatment records 
showing the veteran was initially diagnosed with PTSD in 
September 2001 at which time it was noted that he had no 
legal problems, employment problems, or tolerance issues.  He 
had been married to his only wife for more than thirty years 
and had three children.  He had been employed at the post 
office for more than twenty years, and he had a high school 
education.  The veteran reported experiencing symptoms such 
as panic attacks, avoidance, flashbacks, and nightmares, but 
the doctor indicated that all of the symptoms had improved 
since the veteran had been prescribed medication.  In 
December 2002 the veteran's VA doctor reiterated that the 
veteran's symptoms had improved with pharmacotherapy.  

In December 2002 the veteran reported feeling a lot of stress 
at work and he did not know if he would be able to last on 
the job for an additional year until he was scheduled for 
retirement.  The veteran denied any panic attacks, but 
indicated that he was having some anxiety.  The veteran 
indicated that while he was able to work, he felt that his 
PTSD had prevented him from being promoted into a management 
position.  The doctor nevertheless opined that the veteran's 
PTSD symptomatology had greatly improved with a combination 
of paroxetine and alprazolam. 

In March 2003, the veteran reported no improvement in 
symptoms from December 2002, and he stated that he continued 
to have problems with anxiety, startle, irritability, 
avoidance, flashbacks, and nightmares.  Work continued to be 
stressful, and the veteran indicated that he was looking 
forward to retirement in January 2004.  The veteran was noted 
to be stressed, but he had no suicidal or homicidal 
ideations, no hallucinations, and no delusions.  He was 
pleasant and cooperative and was appropriately dressed.  The 
veteran's thought process was goal-directed and logical; his 
affect was congruent; and the veteran had no psychomotor 
agitation.  The veteran's insight and judgment were both 
good.

In June 2003, the veteran reported sleeping better, but 
complained of streaks of nightmares, irritability, and 
anxiety, but he did not have these symptoms daily, and the 
veteran stated that he had mild improvement in his symptoms.  
The veteran indicated that he had been spending time with his 
family at his summer home; he was appropriately dressed and 
groomed; he was cooperative and pleasant; and he had no 
suicidal or homicidal ideations, no hallucinations, and no 
delusions.  The veteran's thought process was goal-directed 
and logical; his affect was congruent; and the veteran's mood 
was better.  The veteran's insight and judgment were once 
again both good.

The veteran underwent a VA examination in July 2003 at which 
the veteran stated that he was "getting by" reporting that 
he had sleep and temper problems and was often disinterested.  
The veteran reported nightmares several times per month.  The 
veteran indicated that he avoided crowds and took medication 
when he went out to eat.  The veteran reported that he had 
worked for the postal service for 28 years and had been 
written up for his temper.  The veteran indicated that he did 
not socialize outside of work, although he did play golf 
occasionally.

The veteran was cooperative, but had anxiety and depression.  
The veteran's thought processes and associations were logical 
and tight.  The veteran was oriented in all spheres and had 
no gross memory impairment.  No hallucinations or delusions 
were noted, and the veteran's insight and judgment were 
adequate.  

The evidence demonstrates that prior to November 2003, the 
veteran's PTSD caused some social and occupational impairment 
as he admittedly did not have any friends, and work was 
causing him considerable stress.  Nevertheless, the veteran 
had a supportive family life; and, he reported to work on a 
regular basis (where he had been employed more than two 
decades).  The veteran also failed to show the frequency and 
severity of symptomatology necessary for a rating in excess 
of 30 percent.  His memory was intact, his thinking was 
coherent, he did not have noticeable judgment problems, and 
his speech was normal.  His treatment records also fail to 
show panic attacks more than once a week.

As such, prior to November 2003, the veteran's disability 
picture is best represented by the 30 percent rating that was 
assigned.  See 38 C.F.R. § 4.7.

Evidence beginning November 2003, shows that at a VA 
treatment session, the veteran indicated that he had been 
having a hard time again, stating that he had been having 
difficulty at work, as well as nightmares and flashbacks.  
Despite being scheduled to retire in only a few months, the 
veteran felt that he was unable to work at that time and 
function.  The veteran did not have any suicidal or homicidal 
ideations, hallucinations, or delusions; and he was goal-
directed and logical with only mild psychomotor agitation; 
but the doctor nevertheless determined that work was 
presenting too great a stressor and he provided the veteran 
with documentation to allow him to miss work for the next six 
weeks.

Subsequent records show the veteran was seen in December 2003 
at which time he reported feeling less stressed without his 
work stressor.  While he still had some symptoms, the veteran 
denied having any recent panic attacks.  The veteran 
indicated that he had trouble in crowds and was mildly 
irritable.

The veteran then retired from work in January 2004, with a 
record from his employer/supervisor showing the veteran took 
his regular retirement.

In March 2004, the veteran indicated he was very happy to be 
retired and enjoyed not having the stress of working.  He 
stated that he was spending a lot of time golfing and going 
to his house on the river.  Nevertheless, he still had some 
insomnia and nightmares, and he reported two panic attacks 
over the past three months.

The veteran underwent a second VA examination for his PTSD in 
May 2004.  The veteran reported having difficulty sleeping 
due to flashbacks.  The veteran indicated that he had a bad 
temper and he did not think he could work with it.  The 
examiner found the veteran's concentration to be bad.  The 
veteran reported an increased startle response and 
hypervigilence.  The examiner noted that the veteran had been 
married for 34 years and had three children, with no other 
close friends and only occasionally attended church.  The 
veteran indicated that he did a lot of yard work, and spent 
considerable time away on the river by himself.  He also read 
and played golf when no one was around.  At the examination, 
the examiner found the veteran to be neat, clean, and 
appropriately dressed; he was cooperative and maintained good 
eye contact, exhibiting a normal range of psychomotor 
behavior.  The veteran's affect was neutral, and his speech 
was clear, coherent, and goal directed.  The veteran denied 
any suicidal or homicidal ideations.  He was alert and 
oriented; his concentration was fair; and his memory was 
grossly intact.  The examiner opined that the veteran was 
showing at least moderate functional impairment as a result 
of his PTSD.

In September 2004, the veteran reported feeling anxious and 
having difficulty sleeping, with no patience, nightmares, and 
flashbacks.  He denied any recent panic attacks.  The veteran 
was frustrated, because his symptoms had not improved since 
he retired.  The veteran reported difficultly being around 
people and avoided family activities; stating that he was 
living like a hermit.  The veteran was appropriately dressed 
and groomed, his affect was congruent and his thought process 
was goal-directed and logical.  The veteran had no suicidal 
or homicidal ideations, no hallucinations, and no delusions.  

In November 2004, the veteran indicated that he had not had a 
panic attack in over a year.  He was irritable, but stated 
that it was much improved. He did continue to have nightmares 
and flashbacks.

In December 2004, the veteran indicated that he was having a 
better time.  While he had periodic worsening of PTSD 
symptomatology, he was sleeping better.  He continued to 
spend a lot of time at his river retreat where his wife often 
joined him.

In March 2005, the veteran described his overall mood as "so 
so."  He was appropriately dressed and groomed, his affect 
was congruent, and his thought process was goal-directed and 
logical.  The veteran had no suicidal or homicidal ideations, 
no hallucinations, and no delusions.  

It is undisputed that the veteran's PTSD related 
symptomatology continues to cause him difficulty; however, 
the veteran's treatment records fail to show any suicidal 
ideation, obsessional rituals, intermittently illogical 
speech, near-continuous panic, spatial disorientation, or 
neglect of personal appearance.  As such, the limitations 
caused by the veteran's PTSD are accounted for appropriately 
by the 50 percent rating that is currently assigned.  
Accordingly, the criteria for a 70 percent rating have not 
been met, and the veteran's claim is therefore denied.

Erectile dysfunction

The veteran's erectile dysfunction is currently rated as 
noncompensable under 38 C.F.R. § 4.115b, DC 7522, which 
provides a 20 percent rating only if there is deformity of 
the penis with loss of erectile power.  DC 7522 also 
instructs that in cases such as this one, entitlement to SMC 
should also be considered.  However, the veteran has already 
been granted SMC for his erectile dysfunction.
 
The veteran was diagnosed with erectile dysfunction in March 
2004, which it was determined was related to the medication 
he was prescribed for his PTSD.  The veteran's medication for 
PTSD was changed and he was prescribed sildenafil for sexual 
dysfunction. 

The veteran's claims file is void of any additional treatment 
for erectile dysfunction following these changes in 
medication, and there has been no indication that the 
veteran's penis is deformed.

Accordingly, the criteria for a compensable rating 
(independent of the SMC) have not been met, and the veteran's 
claim is therefore denied.

The veteran has also asserted that he believes an effective 
date, earlier than March 23, 2004 is warranted for the grant 
of service connection for erectile dysfunction and for the 
grant of SMC based on the loss of a creative organ.

The assignment of an effective date is generally, date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o).

In this case, the date the veteran's claim was received and 
the date entitlement arose are the same date, as the 
veteran's grant of service connection for erectile 
dysfunction was based on a March 23, 2004 treatment record 
that was the first time the veteran had complained of 
erectile dysfunction.

As such, an effective date earlier than March 23, 2004 is not 
warranted, and the veteran's claim is therefore denied.

II.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is service-connected for PTSD (rated at 50 
percent) and for erectile dysfunction (rated as 
noncompensable).  As such he fails to meet the schedular 
criteria for a TDIU, since his service-connected disabilities 
combine to less than 70 percent; and he does not have a 
single disability that is rated at 60 percent.  

Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may also be assigned when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability. 
38 C.F.R. § 4.16(b).

The medical evidence in this case fails to show, however, 
that the veteran's service connected disabilities have 
prevented him from being employable.  

The veteran worked at the post office for more than 26 years, 
retiring in January 2004.  His supervisor indicated that the 
veteran took a regular retirement, and made no indication 
that the veteran was retiring because of any disability (it 
is noted that the form specifically asked whether the veteran 
was retiring for disability reasons).

During his retirement, the evidence shows that the veteran 
occasionally attends church, does a lot of yard work, watches 
a lot of television, reads, and plays golf.  He also spends 
considerable time at his house on the river.

The veteran underwent a VA examination in May 2004, at which 
he stated that he wished he could work, but did not think he 
could handle it.  The veteran did not believe he could go 
through the schedule without becoming irritable and panicking 
and that he continued to get stressed out easily.  While the 
examiner opined that the veteran was showing at least 
moderate functional impairment as a result of his PTSD, this 
is far short of a conclusion that the veteran was in fact 
unemployable as a result of his service connected 
disabilities.

While the veteran has often stated that he is totally and 
permanently unable to work, his assertion has not been 
supported by a medical professional.  As such, the evidence 
fails to show that a service-connected disability is 
responsible for the veteran's unemployability; and the 
veteran's claim for a TDIU is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2005 which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above with regard to each issue on appeal.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirement.

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no changed disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess 50 percent for PTSD, to include a rating 
in excess of 30 percent earlier than November 4, 2003 is 
denied.

A compensable rating for erectile dysfunction, to include an 
effective date earlier than March 23, 2004 for the grant of 
service connection for erectile dysfunction and SMC, is 
denied.

A TDIU is denied


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


